DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 02/09/2022 has been received and fully considered.
3.	Claims 1-20 remain pending and are presented for examination.
4.	Regarding the rejection under 35 USC 112, the Examiner withdraws the rejection in view of the amendment.
Response to Arguments
5.	Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. Mayo. At some level, "all inventions... embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Id....Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. See Diamond v. Diehr. "[A]pplication[s]" of such concepts "“to a new and useful end,'" we have said, remain eligible for patent protection. Gottschalk v. Benson.”, and that “Furthermore, in its Enfish> decision, the Federal Circuit bas explained that we tread carefully by focusing or: whether the claims are “directed to” the ineligible concept rather than simply embody, use, or apply the concept. In other words, the first part of the Alice test is not whether an abstract idea or natural phenomenon can be found in the claim, but rather whether the claims are actually directed to the patent-ineligible concept. In that respect, the Applicant disagrees with the Examiner’s characterization that each limitation of claim 11, much less the claim as a whole, is merely directed to abstract mathematical constructs”, the Examiner respectfully notes that none of the cited case are applicable to the current claims. Furthermore, it is respectfully noted by the Examiner that the claims, as currently constructed, do not in any way improve the functionality and/or performance of a computer processor, as asserted by the Applicant. Even assuming that an improvement is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improved performance and/or time that Applicant’s application intended to have produced. In fact, there is absolutely no way to improve the performance or time complexity of the general processor by constructing a mathematical model in which mathematical steps are taking to provide a refined mathematical model, as claimed. As such the claims of the present invention are clearly not directed to a specific improvement to computer functionality, contrary to Applicant’s assertion, as currently constructed. With regards to Applicant’s assertions that: “Other than the recitation of constructing an initial mathematical representation of a real system, which is not inherently abstract, the claimed method includes significant additional steps, to wit (emphasis added):”, and that: “Although claim 11 does relate to the construction of a mathematical model, it not only does not embody a mathematical concept, but also is not directed to a, or any, particular mathematical model; rather, the claim is directed to a methodology for refining a mathematical representation of a real system, which can lead to an improvement in the underlying real system or its operation. Refining a 3822 F.3d 1327 (2016) mathematical representation of a real system is a practical application; and, in the context of claim 1, “the combination of the steps recited as claimed adds significantly more than the abstract idea the claims are alleged to be directed to so as to transform the abstract idea into an inventive concept,” , the Examiner respectfully notes that the claims clearly do not recite any additional elements that are to amount to significantly more than the recited abstract, except for mere instructions/elements to implement the idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions previously known to the industry (see MPEP 2106.05); and that the claims clearly do not include any practical application and clearly is not directed at any improvement in technology whatsoever. The Examiner further notes that simply adding a computer aided limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One

The claim(s) recite(s) a method in an artificial intelligence (AI) system of constructing a mathematical model of a real system, comprising: “constructing an initial mathematical representation of said real system with a combination of terms, said terms comprising mathematical functions including at least one independent variables”, under the broadest reasonable interpretation, this step could reasonable fall under a mathematical concept / mathematical relationships in which said initial mathematical model could be constructed. The step of: “inputting a first set of known data to said initial mathematical representation to generate a corresponding set of output data, said known data comprising values for said at least one independent variable of said mathematical representation”, under the broadest reasonable interpretation, could also reasonable fall under a mathematical concept / mathematical relationship in which said initial mathematical model could produce the mathematical output. Similarly, the step of: “feeding said corresponding set of output data of said initial mathematical representation and a second set of known data correlated to said first set of known data, to a comparator, said comparator generating error signals representing a difference between members of said set of output data and correlated members of said second set of known data”, could reasonably fall under a mathematical concept or a personal of skilled in the art could reasonably observe the set of data and make said comparison to obtain the difference. The further step of: “iteratively varying a parameter of at least one of said combination of terms comprising said initial mathematical representation to produce a refined mathematical representation of said system until a measure of said error signals is reduced to a value wherein the set of corresponding output data of said refined mathematical representation over a desired range is approximately equivalent to said second set of known data”, could also reasonable fall under a mathematical concept / mathematical relationship in which said parameters of initial mathematical model could be adjusted, under the broadest reasonable interpretation. Therefore, the claims are directed to an abstract idea, by use of a generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a memory”, “a processor”, “a comparator”, “instructions”,  either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed. 
6.2	Dependent claims 2-10, 11-20 merely include limitations pertaining to further mathematical computations “said iteratively varying a parameter of at least one of said combination of terms includes setting a coefficient of each term to a value between 0 and 1 such that all coefficients sum to 1” (claims 2 and 12); “wherein said combination of terms comprises at least one of a transcendental function, a polynomial function, and a Boolean function” (claims 3 and 13); “, wherein said first set of known data and said second set of known data respectively comprise known input data and corresponding known output data for said real system” (claims 4 and 14); “wherein said first set of known data and said second set of known data both comprise known output data for said real system” (claims 5 and 15); “wherein said first set of known data and said second set of known data both comprise known input data for said real system” (claims 6 and 16); “wherein said first set of known data and said second set of known data are a subset of all known data for said real system” (claims 7 and 17); “wherein said subset of all known data is utilized to produce said refined mathematical representation of said system and remaining data of said all known data is utilized to test said refined mathematical representation for coherence over a fuller range of data” (claims 8 and 18); “wherein said measure of said error signals corresponds to a maximum error signal for the first and second sets of known data” (claims 9 and 19); “wherein said measure of said error signals is a root-mean-square (RMS) value of said error signals” (claims 10 and 20), similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	7.1	Ozgen (USPG_PUB No. 2007/0016389) teaches a method and system for accelerating and improving the history matching of a well bore and/or reservoir simulation model using a neural network.
8.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                            May 21, 2022